Exhibit 10.05





Amendment and Restatement of
Exhibits to Amended and Restated Services and Secondment Agreement


April 1, 2016


An Amended and Restated Services and Secondment Agreement was executed as of
March 1, 2015 (the “Amended and Restated Services and Secondment Agreement”),
among Valero Services, Inc., a Delaware corporation, Valero Refining
Company-Tennessee, L.L.C., a Delaware limited liability company, Valero
Refining-Texas, L.P., a Texas limited partnership, and Valero Energy Partners GP
LLC, a Delaware limited liability company. Capitalized terms not otherwise
defined in this document shall have the terms set forth in the Amended and
Restated Services and Secondment Agreement.
The Parties agree that, as of the date first written above, the Exhibits are
hereby amended and restated in their entirety to be as attached hereto. Pursuant
to Section 6.18 of the Amended and Restated Services and Secondment Agreement,
such amended and restated Exhibits shall replace the prior Exhibits as of the
date hereof and shall be incorporated by reference into the Amended and Restated
Services and Secondment Agreement for all purposes. As amended hereby, the
Amended and Restated Services and Secondment Agreement is hereby ratified and
affirmed and shall continue in full force and effect.
[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------




IN WITNESS HEREOF, each of the undersigned have executed this Amendment and
Restatement of Exhibits to Amended and Restated Services and Secondment
Agreement on, and effective as of, the date first written above.


Valero Services, Inc.
 
 
 
 
By:  /s/ R. Lane Riggs                                      
Name:
R. Lane Riggs
Title:
Executive Vice President





Valero Refining Company-Tennessee, L.L.C.
 
 
 
 
By:  /s/ R. Lane Riggs                                      
Name:
R. Lane Riggs
Title:
Executive Vice President





Valero Refining-Texas, L.P.
 
 
By:
Valero Tejas Company LLC, its
 
general partner



By:  /s/ R. Lane Riggs                                      
Name:
R. Lane Riggs
Title:
Executive Vice President



Valero Energy Partners GP LLC
 
 
 
 
By:  /s/ Richard F. Lashway                            
Name:
Richard F. Lashway
Title:
President and Chief Operating Officer








Signature Page to Amendment and Restatement of Exhibits

--------------------------------------------------------------------------------



EXHIBIT A

Assets


The Assets consist of all above and below-ground equipment, facilities and
improvements owned (in whole or in part) or leased by any Partnership Entities,
or with respect to which any of the Partnership Entities have the right and/or
obligation to operate and/or maintain, at each of the office, terminal and
truckhaul locations and comprising each of the pipeline systems set forth in the
following chart.
Without limiting the generality of the foregoing, the Assets expressly include
all of the following located at or comprising any part of the facilities,
locations and systems listed in the following chart, to the extent owned, leased
or otherwise under the control of any Partnership Entity:
Piping
Pumps
Valves
Fittings
Interconnects
Lease automatic custody transfer (LACT) units
Metering equipment and associated equipment
Cathodic protection equipment
Fire suppression equipment
Tanks
Tank roofs
Tank dikes and foundations
Truck racks and associated equipment
Vapor recovery equipment
Docks and associated equipment
Buildings and improvements, and all fixtures, furnishings and equipment therein
Security equipment, including fences and gates
Drives, walks and parking areas
Signage
Utilities infrastructure
Environmental monitoring and remediation equipment
SCADA equipment
Oil / water separators
Wastewater treatment equipment
Laboratories and associated equipment

A-1



--------------------------------------------------------------------------------



Exhibit A, continued


As used in the following chart, the following terms have the following
respective meanings:


“Asset Owner” means the Partnership Entity that owns the Asset.


“Service Date” means the date that Seconded Employees first began providing
Operational Services at and/or for the Asset.


“Employing Operator” means the Operator that employs the Seconded Employees who
will be providing Operational Services related to the Asset.


“Fee Structure” refers to the manner in which Operator is to be paid the portion
of the Services Reimbursement associated with the Asset, being one of the two
following methods:


“Pass Through” means that Seconded Employee Expenses associated with the Asset
are being passed through to GP by the Operator on a reimbursable basis in
accordance with Sections 3.1 and 3.2.


“Flat Fee” means that the Operator is charging GP a Flat Fee for all Operational
Services being provided by Seconded Employees with respect to the Asset in
accordance with Section 3.3. The Flat Fee amounts set forth in the chart are
initial amounts as of the Service Date, and are subject to periodic adjustment
in accordance with Section 3.3.




Key to entity name abbreviations:


Operators:
Asset Owners:
 
 
 
 
VRCT
Valero Refining Company-Tennessee, L.L.C.
VMKS
VPCE
Valero MKS Logistics, L.L.C.
Valero Partners Corpus East, LLC
VRT
Valero Refining-Texas, L.P.
VPCW
Valero Partners Corpus West, LLC
VSI
Valero Services, Inc.
VPEP
Valero Partners El Paso, LLC
 
 
VPH
Valero Partners Houston, LLC
 
 
VP Lucas
Valero Partners Lucas, LLC
 
 
VP La.
Valero Partners Louisiana, LLC
 
 
VPM
Valero Partners Memphis, LLC
 
 
VP McKee
Valero Partners McKee, LLC
 
 
VPNT
Valero Partners North Texas, LLC
 
 
VPP
Valero Partners PAPS, LLC
 
 
VPST
Valero Partners South Texas, LLC
 
 
VPW
Valero Partners Wynnewood, LLC
 
 
VPWM
Valero Partners West Memphis, LLC




A-2



--------------------------------------------------------------------------------





Asset
Asset Owner
Service Date
Employing
Operator
Fee Structure
 
 
 
 
 
Terminals, Offices and Truckhauls
 
 
 
 
Lucas Terminal
9405 West Port Arthur Road
Beaumont, TX  77705


VP Lucas
Dec. 16, 2013
VSI
Pass Through
El Vista Terminal
6300 W. Port Arthur Road
Port Arthur, TX 77640


VPP
Dec. 16, 2014
VSI
Pass Through
West Memphis Terminal
1282 South 8th St.
West Memphis, AR  72301


VPWM
Dec. 16, 2013
VSI
Pass Through
Collierville Terminal
772 Wingo Road
Byhalia, MS  38611


VMKS
Dec. 16, 2013
VRCT
Pass Through
Memphis Truck Terminal
321 West Mallory Ave.
Memphis, TN  38109
VPM
Dec. 16, 2013
VRCT
Pass Through
Wynnewood System:
          Wynnewood Terminal
          Murray County, OK


VPW
July 1, 2014
VSI
Pass Through
Three Rivers Crude System:
CR 422 Crude Oil Terminal
Live Oak County, Texas


Three Rivers Pipeline Office
Live Oak County, Texas


Three Rivers Meter Site
Live Oak County, Texas


VPST
July 1, 2014
VSI
Pass Through
McKee Crude System:
Clawson Station


Hansford County, TX


Coble Station
Hutchinson County, TX


Farnsworth Station
Ochiltree County, TX


Follett Station
Lipscomb County, TX


VPNT


July 1, 2014


VSI


Pass Through




A-3



--------------------------------------------------------------------------------



Frass Station
Lipscomb County, TX


Glazier Station
Lipscomb County, TX


Gruver Station
Hansford County, TX


Hitchland Station
Hansford County, TX


Hooker Station
Texas County, OK


McKee Station
Moore County, TX


McKee Valve & Meter Site
and 8” Pipeline
Moore County, TX


Merten Station
Gray County, TX


Perryton Office & Pipe Yard
Ochiltree County, Texas


Perryton Station (Nos. 1, 2, 3
and 4)
Ochiltree County, TX


Piper Station (Nos. 1, 2 and 3)
Lipscomb County, TX


Sunray Pump Station
Sherman County, TX


Tubbs Station
Lipscomb County, TX


Turpin Terminal
Beaver County, OK


Waka Station
Ochiltree County, TX
 
 
 
 
St. Charles Terminal - Located in Norco, Louisiana
VP La.
March 1, 2015
VSI
Flat Fee of $11,067,000 per calendar year
Houston Terminal - Located in Houston, Texas
VPH
March 1, 2015
VRT
Flat Fee of $6,323,000 per calendar year
Corpus Christi East Terminal - Located in Corpus Christi, Texas
VPCE
October 1, 2015
VRT
Flat Fee of $9,866,000 per calendar year
Corpus Christi West Terminal - Located in Corpus Christi, Texas
VPCW
October 1, 2015
VRT
Included in the Corpus Christi East Terminal Flat Fee


A-4



--------------------------------------------------------------------------------



McKee Terminal – Located in Sunray, Texas
VP McKee
April 1, 2016
VSI
Flat Fee of $4,060,000 per calendar year
Pipelines
 
 
 
 
Port Arthur System:
Nederland pipeline: A five-mile, 32-inch pipeline that delivers crude oil to the
Lucas terminal from the Sunoco Logistics Nederland marine terminal.


VP Lucas
Dec. 16, 2013


VSI
Pass Through


Lucas pipeline: A 12-mile, 30-inch pipeline that delivers crude oil from the
Lucas terminal to the Valero Port Arthur refinery (1801 South Gulfway Dr., Port
Arthur, Texas  77640).
VP Lucas
 
 
 
PAPS 20” Pipeline: A three-mile, 20-inch pipeline that delivers diesel from the
Port Arthur refinery to the PAPS terminal.


VPP
 
 
 
El Vista 20” Pipeline: A four-mile, 20-inch pipeline that delivers gasoline from
the Port Arthur refinery to the El Vista terminal.


VPP
 
 
 
12-10 pipeline: An approximately 13 mile, 12-inch and 10-inch pipeline that
delivers refined petroleum products from the Port Arthur refinery to the
Enterprise TE Products pipeline connection, the Sunoco Logistics MagTex pipeline
connection at their Hebert Terminal (15651 West Port Arthur Rd. Beaumont, TX
77705) and Oiltanking’s Beaumont marine terminal (6275 Highway 347 Beaumont TX
77705).
VPP
 
 
 
Memphis System


Collierville pipeline: Approximately 52 miles of 10- to 20-inch pipelines that
deliver crude oil to the Valero Memphis refinery (543 West Mallory Ave.,
Memphis, Tennessee  38109) from the Collierville terminal.
Shorthorn pipeline: Approximately seven miles of 14-inch pipeline that delivers
diesel and gasoline produced at the Valero Memphis refinery to the West Memphis
terminal, and two miles of 12-inch pipeline that delivers diesel and gasoline
from the West Memphis terminal and the Valero Memphis refinery to Exxon’s
Memphis refined petroleum products terminal (454 Wisconsin Ave., Memphis, TN
38106).


VMKS


Dec. 16, 2013


VRCT


Pass Through




A-5



--------------------------------------------------------------------------------



Memphis Airport pipeline system: A nine-mile, six-inch pipeline that delivers
jet fuel produced at the Valero Memphis refinery to the Swissport Fueling, Inc.
terminal (2491 Winchester Rd., Memphis, Tennessee 38116) located at the Memphis
International Airport and a two-mile, six-inch pipeline that delivers jet fuel
from the Valero Memphis refinery to the FedEx jet fuel terminal (2903 Sprankle
Ave, Memphis, TN 38118) located at the Memphis International Airport








 
 
 
Wynnewood System:
Wynnewood Pipeline. A twelve inch (12”) nominal diameter pipeline, approximately
30 miles in length, originating at the Valero Ardmore Refinery in Carter County,
Oklahoma and terminating at the Valero Wynnewood Terminal in Murray County,
Oklahoma
VPW
July 1, 2014
VSI
Pass Through
Three Rivers Crude System:
CR 422 - Valero Ref #1-12. A twelve inch (12”) nominal diameter pipeline,
approximately 3,225 feet / 0.61 miles in length, originating at the Valero CR
422 crude oil facility and terminating the Valero Three Rivers Refinery in Live
Oak County, Texas.


CR 422 - Valero Ref #2-12. A twelve inch (12”) nominal diameter pipeline,
approximately 3,064 feet / 0.58 miles in length, originating at the Valero CR
422 crude oil facility and terminating the Valero Three Rivers Refinery in Live
Oak County, Texas.


CR 422 - Valero Ref #3-12. A twelve inch (12”) nominal diameter pipeline,
approximately 3,139 feet / 0.59 miles in length, originating at the Valero CR
422 crude oil facility and terminating the Valero Three Rivers Refinery in Live
Oak County, Texas.


VPST
July 1, 2014
VSI
Pass Through
McKee Crude System:
Tubbs 4” – A four inch (4”) nominal diameter pipeline, approximately 73,081 feet
/ 13.84 miles in length, originating at The Shamrock Pipe Line Corporation’s
Tubbs Station in Lipscomb County, Texas and terminating at The Shamrock Pipe
Line Corporation’s Tubbs /Citizens scrapper trap site in Lipscomb County, Texas.


VPNT
July 1, 2014
VSI
Pass Through


A-6



--------------------------------------------------------------------------------



Citizens 6” – A six inch (6”) nominal diameter pipeline, approximately 48,762
feet / 9.24 miles in length, originating at The Shamrock Pipe Line Corporation’s
Tubbs/Citizens scrapper trap site in Lipscomb County, Texas and terminating at
The Shamrock Pipe Line Corporation’s Piper Station in Lipscomb County, Texas.
 
 
 
 
Lipscomb 6” – A six inch (6”) nominal diameter pipeline, approximately 258,838
feet / 49.02 miles in length, originating at Frass Station in Lipscomb County,
Texas and terminating at The Shamrock Pipe Line Corporation’s Perryton Station
in Ochiltree County, Texas.


 
 
 
 
Perryton-Waka 10” - A ten inch (10”) nominal diameter pipeline, approximately
80,135 feet / 15.18 miles in length, originating at The Shamrock Pipe Line
Corporation’s Perryton Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Waka Station in Ochiltree County, Texas.


 
 
 
 
Perryton-Waka 6” - A six inch (6”) nominal diameter pipeline, approximately
80,657 feet / 15.28 miles in length, originating at The Shamrock Pipe Line
Corporation’s Perryton Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Waka Station in Ochiltree County, Texas.


 
 
 
 
Waka-Gruver 8” - An eight inch (8”) nominal diameter pipeline, approximately
133,047 feet / 25.19 miles in length, originating at The Shamrock Pipe Line
Corporation’s Waka Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Gruver Station in Hansford County, Texas.


 
 
 
 
Gruver-Clawson 8” - An eight inch (8”) nominal diameter pipeline, approximately
1,497 feet / 0.28 miles in length, originating at The Shamrock Pipe Line
Corporation’s Gruver Station in Hansford County, Texas and terminating at NuStar
Logistics, L.P.’s Clawson Station in Hansford County, Texas.


 
 
 
 
Clawson-Gruver 6” - A six inch (6”) nominal diameter pipeline, approximately
1,069 feet / 0.20 miles in length, originating at NuStar Logistics, L.P.’s
Clawson Station in Hansford County, Texas and terminating at The Shamrock Pipe
Line Corporation’s Gruver Station in Hansford County, Texas.


 
 
 
 


A-7



--------------------------------------------------------------------------------



Turpin-Gruver 6” - A six inch (6”) nominal diameter pipeline, approximately
304,313 feet / 57.64 miles in length, originating at Valero Plains Company LLC’s
Turpin Terminal in Beaver County, Oklahoma and terminating at The Shamrock Pipe
Line Corporation’s Gruver Station in Hansford County, Texas.


 
 
 
 
Gruver-McKee 6” - A six inch (6”) nominal diameter pipeline, approximately
157,609 feet / 29.85 miles in length, originating at The Shamrock Pipe Line
Corporation’s Gruver Station in Hansford County, Texas and terminating at The
Shamrock Pipe Line Corporation’s McKee scrapper trap site in Moore County,
Texas.


 
 
 
 
McKee - McKee Refinery 8” - An eight inch (8”) nominal diameter pipeline,
approximately 4,747 feet / 0.90 miles in length, originating at The Shamrock
Pipe Line Corporation’s McKee scrapper trap site in Moore County, Texas and
terminating at the Valero McKee Refinery in Moore County, Texas.


 
 
 
 
Turpin 6” (Hansford County, TX) - A six inch (6”) nominal diameter pipeline,
approximately 5,899 feet / 1.12 miles in length, originating west of SH 15 in
Hansford County, Texas and terminating south of FM 1262 in Hansford County,
Texas.


 
 
 
 
Turpin 6” (Moore County, TX) - A six inch (6”) nominal diameter pipeline,
approximately 5,280 feet / 1.0 miles in length, originating at The Shamrock Pipe
Line Corporation’s McKee scrapper trap site in Moore County, Texas and
terminating at the Valero McKee Refinery in Moore County, Texas.
 
 
 
 




A-8



--------------------------------------------------------------------------------




EXHIBIT B
Operational Services




General Note: Not all of the following Operational Services apply with respect
to each Asset. Rather, the Seconded Employees working at a specific location
shall only be required to provide those Operational Services applicable to the
Assets at such location.



List of Operational Services


Operation of the Assets in accordance with prudent industry practice and the
directions for product and feedstock movements given by GP (or, where customary
practice dictates, customers of the Partnership, in which case such directions
shall be deemed for purposes of this Agreement to have come from GP, acting for
and on behalf of the Partnership), including but not limited to operation of the
pump stations and other facilities within such operating parameters and
specifications as may be in accordance with sound engineering and operating
practices and applicable laws, operation of meter stations, including
calibration of measurement and product analysis equipment, operation of booster
pumps, providing custody measurement as required and the coordination of product
and feedstock movements as directed.
Operation of truck rack loading and unloading, including blending operations,
management of computer loading systems and processing of delivery tickets.


Operation of vapor recovery systems, to include emission monitoring
requirements.


Operation of wastewater treatment systems and/or oil water separator systems (in
compliance with all applicable hazardous waste handling procedures).
Provision of communications, inspection, surveillance, flow control, corrosion
control and monitoring.
Establishment of and compliance with safety, health, environmental, training,
emergency response, spill response and other programs in connection with the
operation of the Assets.
Preparation and retention of appropriate records and logs as required by
applicable laws and consistent with past practice (subject to changes required
by changes in law and/or the adoption of new policies and procedures).
Maintenance of instrument systems required for performance of pipeline
monitoring and control services, product analysis and measurements in accordance
with applicable requirements and generally accepted industry practices.

B-1



--------------------------------------------------------------------------------



Providing scheduling services for all products shipped into and delivered out of
the Assets, with appropriate consultation and coordination with affected
refineries, third-party pipelines, third-party off-line delivery and shipper
personnel, and control room personnel.
Coordination of all inventory management activities and assistance in the
development and implementation of inventory control policies and guidelines
regarding the Assets.
Determining net volume received and delivered by utilizing measurement
facilities installed, operated and maintained in accordance with the latest
edition of the American Petroleum Institute Manual of Petroleum Measurement
Standards and standard industry practices, and reconciliation of book inventory
with actual inventory.
Provision of sufficient on-the-job and outside training to employees and
contractors operating and maintaining the Assets for the operation of the Assets
in a safe and efficient manner in accordance with the applicable Partnership
policies and procedures and applicable governmental rules, regulations and laws.
Preparation, filing and renewal, as applicable and, to the extent not performed
under the Omnibus Agreement, of all operating licenses and/or permits as
directed by GP.
Emergency response services, including but not limited to closing pipeline
valves in connection with a response to any emergency involving the Assets.
Laboratory and analytical services including but not limited to product quality
and assurance analysis.
Additive procurement services and inventory management of additive inventories
(except to the extent any additives are procured and/or managed by customers of
the Partnership, in which case the services hereunder shall consist of
appropriate coordination with such customers).
Security services, including but not limited to controlling access to the Assets
and (except to the extent such activities are customarily conducted by customers
of the Partnership) negotiation, execution and management of access agreements.
Maintenance and repair of the Assets, including but not limited to pipeline
repairs, terminal repairs, aerial pipeline patrols, population density counts,
right-of-way maintenance (including but not limited to filling of washes, mowing
weeds and brush, repairing fences, erection and maintenance of fences,
barricades or other suitable protection to protect the Assets and associated
equipment from damage due to mowers, trucks or other vehicles, flagging and
identification of pipelines in the event of excavation in the vicinity of the
pipelines by the Operators or third parties), in each case, within such
maintenance/repair parameters and specifications as may be in accordance with
sound engineering and maintenance practices and applicable laws.
Implementation and administration of a preventative maintenance program for the
Assets, including, without limitation, periodic testing, adjustment and
maintenance of the Assets, meter station and

B-2



--------------------------------------------------------------------------------



valve inspections and meter proving maintenance, in each case in accordance with
prudent maintenance practices and applicable laws.
Implementation and administration of a tank maintenance and integrity program
for the Assets, including, without limitation, periodic testing, maintenance,
repair and/or replacement in each case in accordance with prudent maintenance
practices and applicable laws.
Inspection services for monitoring work performed by others in the vicinity of
the Assets.
Preparation and retention of appropriate records and logs as required by
applicable laws and that a prudent provider of maintenance services would
maintain regarding the Assets.
Reconstruction, reconditioning, overhaul and/or replacement of the Assets, as
appropriate.
Technical services for trouble-shooting problems, improving the Assets
performance, upgrading the Assets, repairing the Assets and/or meeting
regulatory or safety requirements.
Maintaining compliance with all applicable federal, state and local
environmental, health and safety laws including but not limited to conducting
all environmental investigation and remediation activities, as required by
federal, state and local environmental laws and prudent business practices.
Facilitating the acquisition of all materials (including spare parts
inventories), equipment, services, supplies and labor necessary for the
maintenance and repair of the Assets.
Except to the extent provided under the Omnibus Agreement, performing all
planning, design and engineering functions related to the maintenance and repair
of the Assets including but not limited to selecting and overseeing contractors
and material suppliers for such activities.
Preparing excavation plans for pipeline right-of-way work, and advising the
Partnership of any right-of-way work which could threaten the integrity of the
Partnership’s pipelines.
Construction, reconstruction, reconditioning, overhaul and replacement of the
Assets, including but not limited to engineering, procurement, construction and
project performance testing and services relating thereto. Related functions
include:
•
Oversight and management services as may be necessary in connection with these
activities.

•
Planning, design and engineering functions related to the activities.

•
Procurement of all materials, equipment, services, supplies and labor necessary
for and related to the activities.

Preparation and/or assistance in the preparation of capital project (AFE)
documents for approval by the Partnership.

B-3



--------------------------------------------------------------------------------



Routine maintenance, repairs and inspections of the tanks and other facilities
at the St. Charles Terminal and Houston Terminal.
Routine maintenance, repairs and inspections of the tanks and other facilities
at the Corpus Christi East Terminal and Corpus Christi West Terminal.
Routine maintenance, repairs and inspections of the tanks and other facilities
at the McKee Terminal.
Together with such other routine maintenance and operational services as GP may
require in connection with the ownership and operation of the Assets consistent
with the Operators’ past practices at the Assets.



B-4

